J-A19025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE RELINQUISHMENT OF:                   :   IN THE SUPERIOR COURT OF
    N.B.C.A., A MINOR                          :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: M.A., FATHER                    :       No. 353 MDA 2022

               Appeal from the Decree Entered January 24, 2022
              In the Court of Common Pleas of Lackawanna Count
                     Orphans’ Court at No(s): 2021-00045


    IN RE RELINQUISHMENT OF: J.R.A.,           :   IN THE SUPERIOR COURT OF
    A MINOR                                    :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: M.A., FATHER                    :       No. 354 MDA 2022

                Appeal from the Decree Entered January 24, 2022
              In the Court of Common Pleas of Lackawanna County
                      Orphans' Court at No(s): 2021-00046


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                             FILED: OCTOBER 25, 2022

        Appellant, M.A. (“Father”), appeals from the decree entered in the

Lackawanna County Court of Common Pleas, Orphans’ Court, which granted

the petition of Lackawanna County Children and Youth Service (“CYS”) for the


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19025-22


involuntary termination of Father’s parental rights to his minor children,

N.B.C.A. and J.R.A. (“Children”). We affirm.

      The Orphans’ Court set forth the relevant facts and procedural history

of this case as follows:

         On September 23, 2021, [CYS] filed its petitions for
         involuntary termination of parental rights as to [Children]
         against [M.B. (“Mother”)] and [Father].         The petitions
         identically indicate that [CYS] placed [Children with A.M.M.
         and G.C. (“Maternal Grandparents”)] on March 25, 2020 and
         that [the Orphans’ Court] adjudicated them dependent on
         April 6, 2020. The court scheduled a hearing relative to said
         petitions for December 6, 2021 but granted a continuance
         sought by [Father’s] counsel, and the matter ultimately
         proceeded on January 24, 2022.            Mother voluntarily
         relinquished her parental rights with respect to both children
         on or about December 13, 2021.

         At the time of the termination hearing, [CYS] caseworker
         Jennifer Dunston testified. She indicated that [N.B.C.A.]
         initially presented with a bite mark on his face, later
         determined to be from [J.R.A.] but sustained while in
         Mother’s care. Additional allegations leading to [Children]’s
         dependency in March of 2020 included that they had not
         seen [Father] in eight months; that Mother demonstrated a
         history of mental illness; and that they were not attending
         school. Moreover, [Children]’s medical needs had been
         neglected for at least one year.

         Caseworker Dunston elaborated that prior to initiation of the
         instant dependency action, Mother and Father had a
         turbulent relationship due to domestic violence and had
         been separated. At the time of [Children]’s placement,
         [Father] had been living with a friend in Luzerne County and
         did not have a bedroom for [Children]. Also, significantly,
         he tested positive for alcohol at the time of his first [CYS]
         screen on March 27, 2020.

         Once [CYS] became involved, despite his stated intentions
         to obtain suitable housing, and re-establish a relationship
         with [Children], [Father] failed to make any meaningful

                                     -2-
J-A19025-22


       progress toward acquiring custody of [Children].
       Specifically, he did not comply with his obligations under the
       Family Services Plan implemented by [CYS], discussed with
       and verbally agreed to by [Father], and adopted by the court
       on April 14, 2020. [Father] “never attended any medical
       appointments for [Children],” and “never requested any of
       that information from [the caseworker or] from [Maternal]
       [G]randparents,” with whom children were placed. He did
       not address his drug and alcohol issues as required. Though
       he should have completed a total of 93 weekly screens
       during the pendency of this case, he submitted to only 18,
       14 of which were positive.          Moreover, although he
       completed a drug and alcohol evaluation in January of 2021,
       he did not follow the resulting recommendation that he
       attend programming twice a week, later increased to four
       times a week following concerning levels of alcohol use
       detected, and he was unsuccessfully discharged from
       services. He did not follow through on finding appropriate
       housing for himself and [Children]. He continued living in
       his friend’s unsuitable residence until the summer of 2021,
       at which time he relocated to a one-bedroom apartment
       that, as of October 2021, remained unfurnished, except for
       a couch in the living room where he slept. He consistently
       used work as an excuse for his non-compliance, but he
       remained uncooperative when [CYS] and service providers
       involved made attempts to work around his schedule, and
       he failed to provide documentation to support his
       unavailability. Thus, though confident he would be able to
       care for and support [Children] himself, throughout the
       pendency of this case, [Father] never achieved a compliance
       rating above “minimal.”

       Although [Father] initially elected not to engage in visitation
       with [Children] due to Covid-19, even when Zoom visits
       were offered, once visits commenced in September 2020,
       they were consistent. From September 2020 to June 2021,
       the visits occurred twice a month at [CYS] and “always went
       well.” Upon [Father]’s request, visitation progressed to
       occur within the community in June 2021, and [Father]
       would take [Children] out to eat, then take them to buy a
       toy before returning them. Caseworker Dunston explained
       that while [Children] look forward to visiting with [Father]
       and enjoy it, they do not view him as a parent but more as
       a friend. Additionally, due to [Father]’s living arrangements

                                    -3-
J-A19025-22


         throughout the duration of [CYS] involvement, [Children]
         have never had overnight visitation with him.

         Since the time of their placement, for a duration of 22
         months at the time of the termination hearing, [Children]
         have resided with Maternal Grandparents in Old Forge,
         Pennsylvania and are thriving.       [N.B.C.A.] exhibits no
         concerning behavior, and [J.R.A.] attends therapy to
         address the issues leading to her placement and achieves
         good grades in school. [J.R.A.] has repeatedly indicated to
         the caseworker that she wants to remain in Maternal
         Grandparents’ home and does not wish to reside with either
         parent. [Children] do not “talk about [Father] in a nurturing
         way in that they look to [him] to meet their needs.”
         Maternal Grandmother assists [J.R.A.] with homework, she
         helps [Children] when they are sick; if they are hungry, if
         they need anything, [Children] look to Maternal
         Grandparents. They are well bonded, [Children] feel secure,
         and their medical and dental needs are met. Moreover,
         Maternal Grandparents have indicated not only their
         willingness to adopt [Children] but to continue to encourage
         and maintain a relationship between [Children] and
         [Father].

(Orphans’ Court Opinion, filed March 28, 2021, at 2-5) (internal citations

omitted).

      Father testified that he is employed at Lowes Distribution Warehouse

and would be able to provide for all of Children’s needs if they were in his

care. Father indicated that he is up to date on his child support payments and

is consistent in visiting Children. Father takes Children to the mall or the park

when the weather is nice and buys them toys and clothes. Father admitted

that his current apartment only has one bedroom but stated that it is difficult

for him to find apartments because of his bad credit. Father does not believe

that he has a problem with alcohol abuse and only went to rehab previously


                                      -4-
J-A19025-22


because it was a bad period in his life. Father also stated that he stopped

going to screenings because he started receiving bills.

      At the conclusion of the termination hearing, the Orphans’ Court

terminated Father’s parental rights to Children on January 24, 2022.        On

February 24, 2022, Father timely filed separate notices of appeal and

contemporaneous concise statements pursuant to Pa.R.A.P. 1925(a)(2)(i) for

the underlying docket number concerning each child. This Court subsequently

consolidated the appeals sua sponte.

      Father raises the following issue for our review:

         Whether the court erred in finding that [CYS] proved the
         elements of 23 Pa.C.S.A. § 2511(a)(2), (5) and (8), and 23
         Pa.C.S.A. [S]ection 2511(b) through clear and convincing
         evidence?

(Father’s Brief at 4).

      On appeal, Father contends the court failed to properly consider the

progress and steps Father took toward addressing the issues identified by CYS.

Specifically, Father argues that his level of participation in court ordered

services was reasonable in light of his extensive work schedule and the

COVID-19 pandemic. Father asserts that he “has in no way shown a refusal

to remedy any incapacity in his parenting, and since the filing of this

termination [petition], [Father] has regularly visited with [Children], spent

quality time with them, and paid child support.” (Id. at 10-11). Father claims

that CYS failed to present any current concerns with Father’s ability to parent

and failed to establish that termination would best serve the needs and welfare

                                     -5-
J-A19025-22


of Children. Additionally, Father asserts that there is a strong bond between

him and Children and severing that bond would be detrimental for Children.

Father concludes the court erred in finding that CYS presented clear and

convincing evidence that termination was in Children’s best interests, and this

Court should vacate the termination decree. We disagree.

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order
            to determine whether the trial court’s decision is
            supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the finder
            of fact, is the sole determiner of the credibility of
            witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by clear
            and convincing evidence the existence of grounds for
            doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.

                                     -6-
J-A19025-22


           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      CYF filed a petition for the involuntary termination of Father’s parental

rights to Child on the following grounds:

           § 2511. Grounds for involuntary termination

           (a) General Rule.―The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

                                    *    *    *

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                    *    *    *

              (5) The child has been removed from the care of the
              parent by the court or under a voluntary agreement

                                        -7-
J-A19025-22


           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.

                                 *    *    *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of parental rights
           would best serve the needs and welfare of the child.

                                 *    *    *

        (b) Other considerations.―The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). “Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions.” In

re Z.P., supra at 1117.


                                     -8-
J-A19025-22


         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent’s conduct warrants
         termination of …his parental rights does the court engage in
         the second part of the analysis pursuant to Section 2511(b):
         determination of the needs and welfare of the child under
         the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      The   grounds   for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re Z.P.,

supra at 1117. “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.” Id. at 1117-

18.   Under Section 2511(a)(2), “the petitioner for involuntary termination

must prove (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and


                                      -9-
J-A19025-22


welfare of the child.” In re Z.P., supra at 1118.

      Regarding the six-month period prior to filing the termination petition:

         [T]he trial court must consider the whole history of a given
         case and not mechanically apply the six-month statutory
         provision.     The court must examine the individual
         circumstances of each case and consider all explanations
         offered by the parent facing termination of …his parental
         rights, to determine if the evidence, in light of the totality of
         the circumstances, clearly warrants the involuntary
         termination.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;

and (3) termination of parental rights would best serve the needs and welfare

of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super.

2003).   “Section 2511(a)(8) sets a 12-month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.” In re

A.R., 837 A.2d 560, 564 (Pa.Super. 2003). Once the 12-month period has

been established, the court must next determine whether the conditions that

led to the child’s removal continue to exist, despite the reasonable good faith

efforts of CYS supplied over a realistic time. Id. Termination under Section

2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

                                      - 10 -
J-A19025-22


or the availability or efficacy of CYS services. In re Adoption of T.B.B., 835

A.2d 387, 396 (Pa.Super. 2003); In re Adoption of M.E.P., supra.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his … rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

         There is no simple or easy definition of parental duties.

                                    - 11 -
J-A19025-22


         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child.   Thus, this [C]ourt has held that the parental
         obligation is a positive duty which requires affirmative
         performance.

         This affirmative duty encompasses more than a financial
         obligation; it requires continuing interest in the child and a
         genuine effort to maintain communication and association
         with the child.

         Because a child needs more than a benefactor, parental duty
         requires that a parent exert [himself] to take and maintain
         a place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively with
         good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of …his ability, even in difficult circumstances. A
         parent must utilize all available resources to preserve the
         parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with …his physical and
         emotional needs.

In re B., N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of his… child is converted, upon

the failure to fulfill his… parental duties, to the child’s right to have proper

parenting and fulfillment of [the child’s] potential in a permanent, healthy,

safe environment.” Id. at 856.

      Instantly, the court found that CYF provided clear and convincing

evidence to establish grounds for termination pursuant to Section 2511(a)(2),


                                     - 12 -
J-A19025-22


(5) and (8). In support of termination pursuant to Section 2511(a)(2), the

court found:

         (1) [Father] had no contact with [Children] for a period of
         at least eight months prior to the circumstances leading to
         their dependency, and, even once re-engaged with
         [Children], over the course of 22 months, he continuously
         demonstrated an incapacity or refusal to care for [Children]
         by prioritizing work and alcohol over services and finding
         appropriate housing; (2) [Father]’s refusal or incapacity
         caused [Children] to be without essential parental care,
         control or subsistence necessary for their well-being; and
         (3) the causes [of Father]’s failings cannot or will not be
         remedied as evidenced by his history of noncompliance with
         [CYS], almost non-existent engagement in services
         recommended, refusal to screen, and failure to obtain
         appropriate housing.

(Orphans’ Court Opinion at 7).

       The record supports the court’s findings.   Ms. Dunston testified that

Father did not comply with his Family Services Plan despite her efforts to work

with his schedule and accommodate his needs. Specifically, Father did not

follow through with the recommendations of his drug and alcohol evaluation

or participate in the majority of the screenings he was asked to do despite

offers to plan around his work schedule in locations that were convenient for

him.   Of the 18 screenings he submitted to, 14 of them were positive for

alcohol use. Ms. Dunston further noted that Father has not had any overnight

visitation with Children because Father has not acquired appropriate housing

to accommodate Children.     As such, the court was within its discretion to

conclude that Father failed to make adequate progress in a reasonable time

frame and is unable or unwilling to remedy the conditions that necessitated

                                    - 13 -
J-A19025-22


Children’s removal. See In Interest of Lilley, supra. Accordingly, we see

no error in the court’s determination that termination was proper under

Section 2511(a)(2). See In re Z.P., supra.

       Further, as of the date the termination petition was filed, Children had

been in Maternal Grandparents’ care for 18 months, which is well beyond the

six and twelve-month thresholds set forth in Sections 2511(a)(5) and (8),

respectively.    During that time period, Father did not progress to having

overnight visitation with Children because he did not have appropriate

housing. Father only acquired independent housing in the summer of 2021.

Even then, Father’s one-bedroom, unfurnished apartment was not appropriate

to accommodate Children’s needs. Additionally, Father has not addressed his

issues with alcohol and his compliance and progress ratings have consistently

been minimal throughout the pendency of Children’s adjudication. Therefore,

we discern no error in the court’s determination that termination was proper

under Sections 2511(a)(5) and (a)(8).1 See In re B., N.M., supra; In re

A.R., supra.

       With respect to Section 2511(b), the court acknowledged that there is

a positive and loving relationship between Father and Children. However, Ms.

Dunston testified that although Children enjoy their time with Father, they do


____________________________________________


1 We recognize that termination would have been proper under Section
2511(a)(2), (a)(5), or (a)(8), without any discussion of the remaining
subsection (a) prongs, along with consideration of the subsection 2511(b)
provisions. See In re Z.P., supra.

                                          - 14 -
J-A19025-22


not look to him as a parental figure. They do not speak about Father in a

nurturing way or look to him to meet their needs. Rather, they are bonded to

Maternal Grandparents in this manner. Specifically, Children turn to Maternal

Grandparents when they are hungry, sick, or need help with homework and

other things. Further, Children are doing well in Maternal Grandparents’ care.

Children are getting good grades in school and are up to date on their medical

and dental appointments.     N.B.C.A. exhibits no concerning behaviors and

J.R.A. regularly attends therapy to help her process the circumstances

surrounding her placement. Additionally, J.R.A. relayed to Ms. Dunston that

she would like to remain in Maternal Grandparents’ home.        Therefore, we

discern no error in the court’s determination that termination is in Children’s

best interest under Section 2511(b). See In re Adoption of C.D.R., 111

A.3d 1212 (Pa.Super. 2015) (affirming termination decision where court

acknowledged that Mother and Child were bonded, but reasoned that

termination would not be detrimental to Child and would serve Child’s best

interest and allow Child to find permanency with another family); In re

N.A.M., 33 A.3d 95 (Pa.Super. 2011) (explaining mere existence of emotional

bond does not preclude termination of parental rights). Accordingly, we affirm

the termination decree.

      Decree affirmed.




                                    - 15 -
J-A19025-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2022




                          - 16 -